Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/10/2021 has been entered. Claim 1-18 remain pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez et al.  (US 20150149557 A1 hereinafter Mendez) in view of Sayed et al. (US 20110173239 A1 hereinafter Sayed).

claim 1, Mendez teaches a method for recording and replaying user-synchronized browsing session with media comprising the steps of: [co-browse ¶8]
a. definition or parameterization of events to be captured; [Captures browser state and not masked fields (definition of what to capture) ¶8-9 "mirror browser state from a visitor to an agent."]
b. reformulation of a source code to follow a command design pattern for each action to be parameterized; [Changes code for commands for agents browser ¶42-¶55 "adding the <base> tag and removal of script tags"]
c. recording of command items; [mirrors or relays commands such as mouse, scroll etc. ¶33, ¶8-10 "state information such as mouse position, scroll offsets, hover and focus states. To enable the view at the agent to be synchronized with the view at the visitor"]
d. interaction with webcam; [Captures video feed of users for sharing ¶218-¶219]
e. creation of meta commands; [added html tags ¶42 and commands 2710 created to control session ¶231]
f. time coordination of the media files with the commands generated by  an user's navigation during a recording process in order to reproduce a synchronous reproduction of the navigation with the media; [synchronized DOM provides commands from navigation (scroll etc.) for webpage media ¶8-¶10 ¶109 "keeping the agent DOM synchronized with the visitor"]
g. provision of the recording process; [scripts record visitor ¶8 and/or capture agent ¶92]
h. serialization of a list of command items; [Json is a serialization format ¶70 " As DOM changes occur, the visitor sends a JSON representation of the changes to the Cserver."]
i. deserialization of the list of command items [json messages with server ¶70]

Mendez does not specifically teach scheduling execution of the meta commands.
However, Sayed teaches k. scheduling execution of the meta commands. [Sayed commands are timestamped in recording (scheduled during replay) ¶5 "wherein each log entry relates to an executed event corresponding to receipt of input data by the web application during the recorded session and comprises a timestamp indicating a time of occurrence during the recorded session and parameters relating to the executed event"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify co browsing by Mendez by incorporating the scheduling execution of the meta commands disclosed by Sayed because both techniques address the same field of sharing web sessions and by incorporating Sayed into Mende improves record keeping, capability to troubleshoot and discover bugs for quality user experience [Sayed ¶2].

As to dependent claim 2, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the definition or parameterization of the events to be captured further comprises selected events which are sufficient to reproduce the session in a satisfactory manner, which can vary for each particular case depending on a particular application, including high-level application events, such as user-generated events, server-generated event and operating-system-generated events.  [Mendez captured visitor events reproduce session for agent (selects 

As to dependent claim 3, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the reformulation of the source code is performed so that certain user input events, server inputs and operating system inputs are selectively passed by the application as application events so that they are listened to, recorded and stored in the list of command items.  [Mendez selectively passes non masked events from browser application ¶30, ¶10]

As to dependent claim 4, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the recording of command items, which have a particular command object and other data, is required to recreate this command in a proper manner after they were serialized.  [Mendez capture fields having text input and scripts to recreate session for agent ¶30, ¶10]

As to dependent claim 5, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the recording inside the command items of the command object along with an object representing the state of the application before the action is to be executed, is performed to get a consistent behavior at the time of playback, and finally that the recording along the commend items of a date and time object is also performed to mark the exact moment of the action.  [Sayed date and time (timestamp) ¶14 recorded command events having date and time (timestamp)  "The event handler further obtains a timestamp (e.g., a system time value) 

As to dependent claim 6, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the interaction with the webcam has the purpose of recording input stream of the webcam.  [Mendez shares (records) feed from camera ¶219]

As to dependent claim 9, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the provision of the recording session in memory moments after the user has just stopped the recording lets the user check the quality of the recording by performing an immediate replay.  [Syed replay web sessions ¶3 "recording a web application session into a log file and subsequently replaying the recorded web session based upon the log file."]

As to dependent claim 10, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the serialization of the list of command items enables those objects to be represented in a serialized form within a permanent storage system which can be local or remote.  [Sayed stored log files such as  in a database ¶14]

As to dependent claim 11, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the de-serialization of the list of command items, and instantiation of new objects is performed based on the received serialized objects.  [Mendez reads changes to re-create (new objects) based on received JSON commands ¶64-¶68]

As to dependent claim 12, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the scheduling of the playback process 
(a) including the execution of the commands is according to the timestamps of the events captured during recording and adjusted to possible pauses which could have occurred [Sayed times stamped events ¶5]
(b) uses a determined point in time within the duration of the playback to (1) begin the playback of the media Files in synchronously with the commands, [Sayed choses replay time of web application ¶3-¶4 log includes timed files such as widgets and alarms for replay ¶13]
(2) include only the commands to be executed after the point in time chosen.  [Sayed control the time of replay ¶19 "user controlled replay."]

As to dependent claim 13, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the capture of the media file is stored in temporary memory.  [Mendez non persisted memory for session files ¶162]

As to dependent claim 14, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the files to be downloaded From the storage service to initiate the execution are identified, which include the files for playback of the session navigation by the user commands and also include the media files to be synchronized with the playback of the session navigation.  [Mendez downloads website files for real time (synched playback) ¶125, ¶138 "images or style sheets, are downloaded by the agent directly from the customer (or third party) website"]

As to dependent claim 16, the rejection of claim 1 is incorporated. Mendez and Sayed further teach wherein the elements are adjusted in the application so that a suitable execution can be performed if the application is not in a consistent state, which does not interrupt the execution of the application, but corrects the its state in real time.  [Mendez updates agent with visitor state for real time display ¶30, ¶125]


Claims 7- 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez in view of Sayed, as applied in the rejection of claim 1 above, and further in view of Seo et al.  (US 20140240440 A1hereinafter Seo).

As to dependent claim 7, Mendez and Syed teach the rejection of claim 1 that is incorporated. Mendez and Sayed do not specifically teach wherein the creation of meta commands has the purpose of enabling the user to initiate, pause and resume the recording so that such events are stored in order to exclude the paused time which occurred during the recording.
However, Seo teaches wherein the creation of meta commands has the purpose of enabling the user to initiate, pause and resume the recording so that such events are stored in order to exclude the paused time which occurred during the recording. [commands to start ¶29, pause resume ¶33 "a function of pausing the real-time screen sharing and chatting or a function of resuming the paused real-time screen sharing and chatting"]


As to dependent claim 8, Mendez and Syed teach the rejection of claim 1 that is incorporated. Mendez and Sayed do not specifically teach wherein the media files are recorded in a synchronous manner to the recording of commands generated by the user's navigation, allowing to pause both the recording of the media files and the recording of the commands, and allowing to restart the recording of both on the same timeline. 
However, Seo teaches wherein the media files are recorded in a synchronous manner to the recording of commands generated by the user's navigation, allowing to pause both the recording of the media files and the recording of the commands, and allowing to restart the recording of both on the same timeline.  [SEO screen sharing includes files ¶18-¶19 and navigation of screen with commands to start ¶29, pause resume ¶33 "a function of pausing the real-time screen sharing and chatting or a function of resuming the paused real-time screen sharing and chatting"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing web sessions by Mendez and 

As to dependent claim 15, Mendez and Syed teach the rejection of claim 1 that is incorporated. Mendez and Syed further teach wherein before each command is executed, a verification is performed to check whether the application is in a consistent state or not, so that the action recorded can be reproduced, [Mendez checks for differences (verifies state) ¶61, ¶77]
such method operating in connection with the temporal sequence check in order to restart the playback of the media at the right time; [Sayed replays at the right time according to timestamp ¶5]
such method detecting inconsistencies based on a non-predetermined number of states created through a session recorded by the user randomly. [Mendez checks for differences (inconsistent) ¶61, ¶77]
Mendez and Sayed do not specifically teach wherein the creation of meta commands has the purpose of enabling the user to initiate, pause and resume the recording so that such events are stored in order to exclude the paused time which occurred during the recording.
However, Seo teaches where for example the action of a given command is to move an item to the corner of the screen and if the user pauses the playback moment before this command is executed and removes that item from the screen, the application, when resuming the execution 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing web sessions by Mendez and Syed by incorporating the where for example the action of a given command is to move an item to the corner of the screen and if the user pauses the playback moment before this command is executed and removes that item from the screen, the application, when resuming the execution of the playback, will need to re-create the item and add it again on the screen, this information being available in the object that stores the state of the application inside the command item disclosed by Seo because all techniques address the same field of managing shared content and devices and by incorporating Seo into Mendez and Syed provides more interactive communication enabling more variety of information to be shared [Seo ¶7]

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mendez in view of Sayed, as applied in the rejection of claim 1 above, and further in view of MAHAJAN et al.  (US 20170249068 A1 MAHAJAN).

As to dependent claim 17, Mendez and Syed teach the rejection of claim 1 that is incorporated. Mendez and Sayed do not specifically teach wherein the provision of the actions of 'pausing', 'rewinding' and ''Forwarding'' the playback of a given recording, enables the reproduction of the session in synchrony with the media, but also enables the cancelation and re-
However, MAHAJAN teaches wherein the provision of the actions of 'pausing', 'rewinding' and ''Forwarding'' the playback of a given recording, enables the reproduction of the session in synchrony with the media, but also enables the cancelation and re-scheduling of the commands according to the new point of time chosen in the "forwarding" and "rewinding" actions, and finally enables the media files to be paused and also to resume the playback of the session events from a new point in time chosen by the user, such playback of the session actions with the media playback occurring in synchrony. [Pause, rewind and fast forward with audio scheduling ¶67 "playback device 220 may provide one or more playback controls (e.g., pause, fast-forward, and/or rewind), and may perform an action associated with a playback control based on a user interaction."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing web sessions by Mendez and Syed by incorporating the wherein the provision of the actions of 'pausing', 'rewinding' and ''Forwarding'' the playback of a given recording, enables the reproduction of the session in synchrony with the media, but also enables the cancelation and re-scheduling of the commands according to the new point of time chosen in the "forwarding" and "rewinding" actions, and finally enables the media files to be paused and also to resume the playback of the session events from a new point in time chosen by the user, such playback of the session actions with the media playback occurring in synchrony disclosed by MAHAJAN because all techniques address the 

As to dependent claim 18, Mendez and Syed teach the rejection of claim 1 that is incorporated. Mendez and Syed further teach wherein the method is implemented by computer method to (1) record and reproduce (a) a navigation session (b) in a synchronized manner the capture of video or media (c) all successive states created by user interactions with  the application without any limitation of possible combinations, (2) reproduce (a) user browsing session (b) and synchronously the media files (audio and video ), [Mendez Captures browser state and reproduces on agent device ¶8-9 "mirror browser state from a visitor to an agent."],[Mendez downloads website files for real time (synched playback) ¶125, ¶138 "images or style sheets, are downloaded by the agent directly from the customer (or third party) website"]
(3) detecting any inconsistency of the application state without being limited to a predetermined sequence list, but on the contrary, restoring any sequence of user generated states during the recording, which can take an infinite number of possible combinations, and restoring such states of the application without stopping the application,  [Mendez checks for differences (inconsistent) ¶61, ¶77]
Mendez and Sayed do not specifically teach pause forward and rewind the command sequence responsible for the session playback, while the media replays, pauses, forwards and rewinds to the new point chosen in a synchronous manner.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sharing web sessions by Mendez and Syed by incorporating the pause forward and rewind the command sequence responsible for the session playback, while the media replays, pauses, forwards and rewinds to the new point chosen in a synchronous manner disclosed by MAHAJAN because all techniques address the same field of managing shared content and devices and by incorporating MAHAJAN into Mendez and Syed allow a user to efficiently use a user device by reducing a quantity of operating errors associated with using the user device, thereby conserving resources. [MAHAJAN ¶8]

Response to Arguments	 
Applicant's arguments filed 5/10/2021. In the remark, applicant argues that:
(1) Mendez and Sayed and others fail to make a prima facie case of obviousness.
(2) Mendez and Sayed fail to teach "reformulation of a source code to follow a command design pattern for each action to be parameterized," "recording of command items," and "time coordination of media files with commands generated by an user's navigation during a recording process." as recited in amended claim 1. Mendez is co-browsing not recording and replaying. 
Examiner respectfully disagrees with Applicant's arguments.
As to point (1), obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 U.S.P.Q.2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 U.S.P.Q.2d 1385 (2007).  In this case, both Sayed and Mendez relate to web applications including javascript [Syed ¶1, Mendez ¶8]. Sayed provide more improved capturing and relaying of web applications is essential for co-browsing solutions [Sayed ¶3 Mendez ¶92]. Hence, Mendez and Sayed do make a case of prima facie obviousness.
As to point (2) Mendez and Sayed do teach "reformulation of a source code to follow a command design pattern for each action to be parameterized," "recording of command items," and "time coordination of media files with commands generated by an user's navigation during a recording process." as recited in amended claim 1. Both Mendez and the instant invention relate to browsing sessions including programming with codes such as javascript (see USPGPUB ¶23).  Co-browsing as described in Mendez is designed to synchronize two browsers and websites which run source code including javascript code not just html (see Mendez ¶8, ¶40). Reformulation of source code included in Mendez consists of removing/inserting such javascript within html tags including the script/link/base tags with code. (see ¶42-55). With regard to recording commands mendez records mouse commands in order to mirror a customer and agent 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Thiyagarajan et al. et al. (US 20150278534 A1) teaches screen sharing that records sessions (see ¶32)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEAU D SPRATT/Primary Examiner, Art Unit 2143